Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 9- 12, 14-16, 19 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Cho et al. (US 2010/0278108 A1).

Claims 1 and 11:
Cho discloses a control method; comprising:
obtaining, by a local control plane device, context information of a user equipment from a remote control plane device according to an interaction process between the user equipment and the remote control plane device (See fig. 7 step 208, HeNB GW receives an INITIAL CONTEXT SETUP msg from the MME); and setting up, by the local control plane device according to the context information of the user equipment, a radio bearer between the user equipment and a base station in which a current camping cell of the user equipment is located (See para 71, “The HeNB GW 104 forwards the INITIAL CONTEXT SETUP RESPONSE message to the MME 105 in step 211. [0072] After the radio bearer establishment information is transmitted to the HeNB 103….”), wherein the context information of the user equipment comprises at least one of a security context of the user equipment or a bearer context of the user equipment (See para 71, “The HeNB GW 104 forwards the INITIAL CONTEXT SETUP RESPONSE message to the MME 105 in step 211. [0072] After the radio bearer establishment information is transmitted to the HeNB 103….”).
With regards to claims 11, a transceiver; and a processor (See fig. 7, HeNB GW).

Claims 2 and 12:
Cho discloses that the interaction process comprises at least one of: an attach request process initiated by the user equipment or a packet data network connection setup process initiated by the user equipment (See fig. 7 steps 205/213, service request/PDN connectivity request).

Claims 4 and 14:
Cho discloses that obtaining the context information comprises: in the interaction process between the user equipment and the remote control plane device, receiving, by the local control plane device, the context information of the user equipment from the remote control plane device (See fig. 7 step 208, HeNB GW receives an INITIAL CONTEXT SETUP msg from the MME). 

Claims 5 and 15:
Cho discloses setting up the radio bearer comprises: in response to receiving a service request from the user equipment via the base station, sending, by the local control plane device according to the context information of the user equipment, a context setup request to the base station (See fig. 7 step 209, HeNB receives an INITIAL CONTEXT SETUP msg from the HeNB GW). 

Claims 6 and 16:
Cho discloses before the local control plane device receives the service request (See para 170, “If the PAGING message is received, the UE 100 transmits a SERVICE REQUEST message”), the method further (See para 135, HeNB receives paging trigger msg for DL data and transmits a paging msg to the UE). 

Claims 9 and 19:
Cho discloses that the remote control plane device comprises: a mobility management entity of an evolved packet core (EPC) network architecture; or a central control plane device of a control-forwarding decoupling network architecture (See fig. 7, MME).

Claims 10 and 20:
Cho discloses that the bearer context of the user equipment comprises at least one of a user plane address, a tunnel identifier, a tracking area list, a globally unique temporary identity of a forwarding plane gateway, or a control plane identifier allocated by the remote control plane device (See fig. 7 step 208, user and control plane IDs: MME UE S1 AP ID = MME S1AP ID, eNB S1 AP ID =HeNB GW S1AP ID). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Wang et al. (US 2014/0348069 A1)
Claims 7 and 17:
Cho discloses after obtaining the context information (See fig. 7 step 208) the method further comprises: in response to receiving a context deletion request from the remote control plane device, deleting, by the local control plane device, the context information of the user equipment (See para 167 and fig. 22, “In step 2240, the MME 130 transmits a UE CONTEXT RELEASE COMMAND message to the HeNB 110 for releasing the resources and information and the radio bearers allocated to the UE 100. Upon receipt of the UE CONTEXT RELEASE COMMAND message, the HeNB 110 transmits an RRC CONNECTION RELEASE message to the UE 100 in step 2245 and releases the resource allocated to the UE 100”);
Cho doesn’t disclose sending, by the local control plane device, the context deletion request to the gateway device.
Wang discloses sending, by the local control plane device, the context deletion request to the gateway device (See fig. 9 step 906, bearer delete request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cho with the teachings of Wang to improve the method disclosed by Cho by including the feature of sending the context deletion request to the gateway. The motivation to combine would have been to free up storage/resources in the gateway device.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Ikeda et al. US 2013/0155959 A1
Claims 8 and 18:
Cho discloses after setting up the radio bearer, the method further comprises: sending, by the local control plane device, a modification notification to the remote control plane device (See fig. 9, step 435, bearer modification response),
Cho doesn’t disclose that the modification notification is a user state modification notification wherein the user state modification notification is used for modification of state information of the user equipment.
Ikeda discloses that the modification notification is a user state modification notification wherein the user state modification notification is used for modification of state information of the user equipment (See para 184, UE’s state information in bearer modification response message).
Cho’s bearer modification response can be modified to include UE’s state as disclosed in Ikeda.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cho with the teachings of Ikeda to improve the method disclosed by Cho by including the feature of sending a modification notification to the remote device including user’s state. The motivation to combine would have been to allow the MME to track the user and page accordingly when there’s data to be communicated.

Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472